DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.        Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the X-ray medical device/x-ray scanner/ X-ray radiation source, does not reasonably provide enablement for other types of medical devices.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
5.        While the specification is enabling for X-ray medical device/X-ray scanner/X-ray radiation source (see paragraphs 0002, 0003, 0025, 0038-044, 0046-0052, 0058, 0063 and 0067) the specification does not enable one to make the invention with other types of medical device/scanner, such as EKG/ECG, MRI machines, PET scanners and medical laser surgical machines. Since the specification does not enable one to make the invention commensurate in scope with the claim(s) without undue experimentation, the claim or claims have been rejected for enablement issues. See Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007). This rejection may be obviated by inserting "x-ray" before each instance of "medical device, scanner and radiation source" in the body of the claim(s).

Claim Rejections - 35 USC § 102

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US PAP 2018/0242930 A1).
            With respect to claims 1 and 18, Oh et al. teach a device for transferring a component of a medical device, comprising (see abstract; Figs. 1-14; paragraphs 0132-0151; claims 1-12):

    PNG
    media_image1.png
    614
    239
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    623
    270
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    617
    274
    media_image3.png
    Greyscale
 a base; a transmission assembly (6) configured to move a component of the medical device (7) (a mammography apparatus), the transmission assembly including (6): a cable (700), an end of the cable being connecting to a part of the component of the medical device; and a wheel (701/702) connected to the base; and a response assembly connected to the transmission assembly, the response assembly being configured to generate a response in response to a break of the cable (see paragraphs 0132-0140). Further, Oh et al. teach a brake system (8) according to an exemplary embodiment shown in Figs. 13 and 14.
            
    PNG
    media_image4.png
    235
    388
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    297
    405
    media_image5.png
    Greyscale
 (See Figs. 13 and 14). The brake system (8) may be provided to halt a rotation of a brake shaft (91). As an example, the brake system (8) may be provided in a driving device (9) which increases or decreases a length of a column on which an X-ray generator is mounted. When a cable (92) provided in the driving device (9) breaks, driving of the driving device (9) may be halted by the brake system (8). A 3device on which the brake system (8) is mounted is not limited thereto (see paragraphs 0142-0151).

Claim Rejections - 35 USC § 103

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CH 201879923 U; the prior art provided by applicant) in view in view of Li et al. (CH 106430025 A; the prior art provided by applicant).
            With respect to claims 1, 11 and 18, Feng et al. teach (see abstract; Figs. 1 and 2; paragraphs 0017-0021) a device for transferring a component (8) of a medical device, comprising: a base; a transmission assembly configured to move a component of the medical device, the transmission assembly including: a cable (2), an end of the cable being connecting to a part of the component of the medical device; and a wheel connected to the base; and a response assembly connected to the transmission assembly, the response assembly being configured to generate a response in response to shaking (and possibly to a breaking) of the cable (2) (see abstract; Figs. 1 and 2; paragraphs 0017-0021).

          Feng et al. fails to explicitly mention that the response assembly being configured to generate a response in response to a break of the cable.
           Li et al. discloses a system/method for transferring a component of a device which explicitly teaches (see Figs. 1-5; paragraphs 0029-0033) transferring a component of a device, comprising; a transmission assembly including a cable 1, a response assembly connected to the,  
    PNG
    media_image6.png
    553
    394
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    531
    369
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    611
    478
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    563
    422
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    303
    467
    media_image10.png
    Greyscale
cable (1)

the response assembly being configured to generate a response in response to a break of the cable (1) (see Figs. 1-5; paragraphs 0029-0033) in order to improve the safety of the device.
          Feng et al. and Li et al. disclose related methods and apparatuses for transferring a component of a device.  
          It would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the response assembly being configured to generate a response in response to a break of the cable as suggested by Li et al. in the device of the Feng et al., since such a modification would improve safety of the device.
           It would have been obvious to treat Feng et al. and Li et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claims 1, 11 and 18 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


         With respect to claim 2, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 1, wherein the response assembly includes a first component and a second component, and a position of the first component relative to a position of the second component changes when the cable breaks.
         With respect to claim 3, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 2, wherein when the cable breaks, the change of the position of the first component relative to the position of the second component includes one of: the first component coming in contact with the second component, or the first component becoming separated from the second component.
        With respect to claim 4, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 3, wherein the first component includes a rotary arm connected to the base, the rotary arm including a first end configured to come in contact with or become separated from the second component in response of the break of the cable.
         With respect to claim 5, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 4, wherein the first end of the rotary arm has a curved surface contacting with the cable.
         With respect to claim 6, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 5, wherein the first end of the rotary arm includes a first accessory and a second accessory, the second accessory including a cylinder connected to the first accessory.
        With respect to claim 7, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 6, wherein the second accessory includes a groove configured to accommodate at least one portion of the cable.
        With respect to claim 8, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 7, wherein the second accessory includes a first plate and a second plate connected to the cylinder, and the groove is formed by the first plate, the second plate, and a circumference of the cylinder.
         With respect to claim 9, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 2, wherein the response assembly further includes a first resetting component attached to the first component, the first resetting component being configured to, when the cable breaks, cause the change of the position of the first component relative to the position of the second component.
          With respect to claim 10, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 9, wherein the first resetting component includes at least one of an elastic part or a clump weight.
          With respect to claim 12, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 11, wherein the response assembly includes a circuitry configured to generate the signal indicating the break of the cable.
          With respect to claim 19, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the system of claim 18, wherein the response assembly includes a first component and a second component, and a position of the first component relative to a position of the second component changes when the cable breaks, the change of the position of the first component relative to the position of the second component including one of: the first component coming in contact with the second component, or the first component becoming separated from the second component.
           With respect to claim 20, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the system of claim 18, wherein the response assembly includes at least one of a circuitry configured to generate the signal indicating the break of the cable and a mechanical accessory configured to stop the wheel to rotate.

11.       Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CH 201879923 U; the prior art provided by applicant) in view in view of Li et al. (CH 106430025 A; the prior art provided by applicant) as applied to claim 1 above, and further in view of Ma (CH 1016984631 A; the prior art provided by applicant).
          With respect to claim 13, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) teach the device of claim 1 but fails to explicitly mention that the response includes stopping the wheel to rotate.
          Ma discloses a system/method for transferring a component of a device (see Figs. 1-3; paragraphs 0014 and 0015) which explicitly teaches that the response includes stopping the wheel to rotate 
    PNG
    media_image11.png
    521
    601
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    429
    391
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    345
    522
    media_image13.png
    Greyscale
 (see Figs. 1-3; paragraphs 0014 and 0015) providing user with the capabilities to improve safety of the device.
          Feng et al., Li et al. and Ma disclose related methods and apparatuses for transferring a component of a device.  
          It would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the arrangement of stopping the wheel to rotate as suggested by Ma in the device of Feng et al. as modified by Li et al., since such a modification would provide user with the capabilities to improve safety of the device.
         It would have been obvious to treat Feng et al. and Li et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claim 13 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 14, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) and Ma (see Figs. 1-3; paragraphs 0014 and 0015) teach the device of claim 13, wherein the second component includes a mechanical accessory configured to stop the wheel to rotate.
          With respect to claim 15, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) and Ma (see Figs. 1-3; paragraphs 0014 and 0015) teach the device of claim 14, wherein the response assembly includes a first component and a second component, wherein a position of the first component relative to a position of the second component changes when the cable breaks; and the mechanical part includes a support, a second resetting component, and a locking block, wherein the support is connected to the base, the second resetting component is connected to the support and the locking block, and the second resetting component is configured to drive the locking block to stop the wheel in response to the change of the position of the first component relative to the position of the second component.
          With respect to claim 16, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) and Ma (see Figs. 1-3; paragraphs 0014 and 0015) teach the device of claim 15, wherein the locking block includes a groove configured to accommodate at least one portion of the first component.
           With respect to claim 17, Feng et al. (see abstract; Figs. 1 and 2; paragraphs 0017-0021) as modified by Li et al. (see Figs. 1-5; paragraphs 0029-0033) and Ma (see Figs. 1-3; paragraphs 0014 and 0015) teach the device of claim 15, wherein the wheel includes at least one hole configured to accommodate at least one portion of the locking block.


Double Patenting

12.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 15 of U.S. Patent No. 10,980,504. Although the claims at issue are not identical, they are not patentably distinct from each other because:
            With respect to claim 1, the patented claim 1 claims a device for transferring a component of a medical device, comprising: a base; a transmission assembly configured to move a component of the medical device, the transmission assembly including: a cable, an end of the cable being connecting to a part of the component of the medical device; and a wheel connected to the base; and a response assembly connected to the transmission assembly, the response assembly being configured to generate a response in response to a break of the cable.
           With respect to claim 2, the patented claim 1 claims the device of claim 1, wherein the response assembly includes a first component and a second component, and a position of the first component relative to a position of the second component changes when the cable breaks.
          With respect to claim 3, the patented claim 1 claims the device of claim 2, wherein when the cable breaks, the change of the position of the first component relative to the position of the second component includes one of: the first component coming in contact with the second component, or the first component becoming separated from the second component.
          With respect to claim 4, the patented claim 2 claims the device of claim 3, wherein the first component includes a rotary arm connected to the base, the rotary arm including a first end configured to come in contact with or become separated from the second component in response of the break of the cable.
          With respect to claim 5, the patented claim 3 claims the device of claim 4, wherein the first end of the rotary arm has a curved surface contacting with the cable.
           With respect to claim 6, the patented claim 4 claims the device of claim 5, wherein the first end of the rotary arm includes a first accessory and a second accessory, the second accessory including a cylinder connected to the first accessory.
          With respect to claim 7, the patented claim 5 claims the device of claim 6, wherein the second accessory includes a groove configured to accommodate at least one portion of the cable.
         With respect to claim 8, the patented claim 6 claims the device of claim 7, wherein the second accessory includes a first plate and a second plate connected to the cylinder, and the groove is formed by the first plate, the second plate, and a circumference of the cylinder.
            With respect to claim 9, the patented claim 7 claims the device of claim 2, wherein the response assembly further includes a first resetting component attached to the first component, the first resetting component being configured to, when the cable breaks, cause the change of the position of the first component relative to the position of the second component.
            With respect to claim 10, the patented claim 7 claims the device of claim 9, wherein the first resetting component includes at least one of an elastic part or a clump weight.
            With respect to claim 11, the patented claim 8 claims the device of claim 1, wherein the response includes generating a signal indicating the break of the cable. 
             With respect to claim 12, the patented claim 9 claims the device of claim 11, wherein the response assembly includes a circuitry configured to generate the signal indicating the break of the cable.
            With respect to claim 13, the patented claim 10 claims the device of claim 1, wherein the response includes stopping the wheel to rotate.
           With respect to claim 14, the patented claim 10 claims the device of claim 13, wherein the second component includes a mechanical accessory configured to stop the wheel to rotate.
           With respect to claim 15, the patented claim 10 claims the device of claim 14, wherein the response assembly includes a first component and a second component, wherein a position of the first component relative to a position of the second component changes when the cable breaks; and the mechanical part includes a support, a second resetting component, and a locking block, wherein the support is connected to the base, the second resetting component is connected to the support and the locking block, and the second resetting component is configured to drive the locking block to stop the wheel in response to the change of the position of the first component relative to the position of the second component.
           With respect to claim 16, the patented claim 11 claims the device of claim 15, wherein the locking block includes a groove configured to accommodate at least one portion of the first component.
             With respect to claim 17, the patented claim 12 claims the device of claim 15, wherein the wheel includes at least one hole configured to accommodate at least one portion of the locking block. 
            With respect to claim 18, the patented claim 14 claims a system, comprising: a scanner including a radiation source; and a transmission apparatus configured to transfer a component of the scanner, the transmission apparatus including: a base; a transmission assembly configured to move a component of the medical device, the transmission assembly including: a cable, an end of the cable being connecting to a part of the component of the medical device; and a wheel connected to the base; and a response assembly connected to the transmission assembly, the response assembly being configured to generate a response in response to a break of the cable.
          With respect to claim 19, the patented claim 14 claims the system of claim 18, wherein the response assembly includes a first component and a second component, and a position of the first component relative to a position of the second component changes when the cable breaks, the change of the position of the first component relative to the position of the second component including one of: the first component coming in contact with the second component, or the first component becoming separated from the second component.
          With respect to claim 20, the patented claim 15 claims the system of claim 18, wherein the response assembly includes at least one of a circuitry configured to generate the signal indicating the break of the cable and a mechanical accessory configured to stop the wheel to rotate.

Conclusion

14.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moreno Vallejo et al. (US PAP 2016/0199013 A1; see paragraph 0079); Ring et al. (US Patent 6,354,406 B1; see Figs. 1-6); Guenther et al. (US Patent 4,807,272; see Figs. 4-8); Sobolewski (US Patent 4,003, 552; see Figs. 1-11) and Todd et al. (US Patent 2,522,147; see Figs. 1-5) teach the X-ray systems and methods comprising the cable/wheel arrangement that move components of the X-ray systems are configured to have the response assemblies for cable braking.

15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/

Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./ November 19, 2022